Allowable Subject Matter
	Claims 1-12, 14-17are allowed.

	Closest references found made of record: ("8165642"|"20100321108"|"20150173027"|"8873457"|"9369161"|"20100291975"|"20140323174"|"20110059691"|"7792505"|"20130135053"|"20140321294"). The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
device for reducing power consumption of a power amplifier (PA), wherein the device for reducing the power consumption of the PA comprises a processor, a memory, and a communications interface, wherein the memory is configured to store a computer executable instruction, the processor, the communications interface, and the memory are connected by using a bus, and when the device for reducing the power consumption of the PA is run, the processor executes the computer executable instruction stored in the memory, the device for reducing the power consumption of the PA is enabled to perform operations comprising: receiving, by the device, a first link status indication from a station B, wherein the first link status indication comprises a parameter of a status of a link from the device to the station B; and in response to the parameter comprised in the first link status indication being greater than a first threshold, decreasing, by the device, a drain voltage of the PA, to reduce the power consumption of the PA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649